DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20 in the reply filed on 10/24/2021 is acknowledged.

Claims 1-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/24/2021.

Drawings
The drawings are objected to because the subject matter and text is not of sufficient clarity. Figures 2, 4, 17C and 18 contain text and/or material that is not clearly presented as compared to other figures. For example, the text of Figure 1 is contrasted with that of Figure 2. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, 
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF 
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above. In the present application, the Incorporation by Reference paragraph is lacking.

Required response – Applicant must provide:

A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Specification
The abstract of the disclosure is objected to because it recites “interrogatea” rather than “interrogate a”.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim recites “SEQ ID NOS: 21-24 33-34” rather than “SEQ ID NOS: 21-24 and 33-34”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-16 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the claim encompasses an embodiment in which the “sample is…an airborne microbe”. If the sample is a microbe, it is unclear how the step of “harvesting the microbe” from the airborne microbe is performed. It is suggested the claim be amended to recite “the sample is an environmental water sample….or an air filtrate” or “the sample is an environmental water sample….or an air sample”.
Claims 14-16 depend from claim 13 and are rejected for the same reason.
Regarding claims 19 and 20, claim 12 from which claims 19 and 20 indirectly depends requires “amplifying…the DNA released form the microbe using primer pairs selective”, and is interpreted as requiring multiple or at least two primer pairs. Claims 19 and 20 appear to limit the amplifying of the first PCR reaction by requiring “said primer pair” to comprise the nucleotide sequences of SEQ ID NO: 1-20, 29-32 and 117-120. The recitation to “said primer pair” lacks proper antecedent basis as the claim previously sets forth “primer pairs”. Furthermore, it is unclear how primer pairs are required in claims 19 and 20 as claim 12 requires the use of “primer pairs” and claims 19 and 20 define the use of a “primer pair”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 12 and 18 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Suzuki (US 2009/0035767 A1).
Regarding claims 12 and 18, Suzuki teaches obtaining a sample comprising at least one microbe in the form of bacteria (para. 36-40).
Suzuki teaches harvesting the microbe from the sample (para. 36-40).
Suzuki teaches disrupting the microbe to release DNA (para. 36-40), which would be part of extracting and purified genomic DNA from the microbe.
Suzuki teaches amplifying the released DNA in a first PCR reaction (para. 44046).
Suzuki teaches a second PCR reaction using fluorescently labeled primers (para. 54-55).
The labeled products of the second PCR reaction are applied to a microarray, hybridized and the microarray is washed (para. 59-71).
Suzuki teaches optically analyzing the hybridization by scanning and analyzing the scanning data to identify and detect the microbe (para. 72-73).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2009/0035767 A1) in view of Washburn (US 2011/0245094 A1).
It is noted that Suzuki anticipates claim 12. The claim is also rendered obvious as encompassing the embodiments of 13-17.
Regarding claim 12, Suzuki teaches obtaining a sample comprising at least one microbe in the form of bacteria (para. 36-40).
Suzuki teaches harvesting the microbe from the sample (para. 36-40).
Suzuki teaches disrupting the microbe to release DNA (para. 36-40), which would be part of extracting and purified genomic DNA from the microbe.
Suzuki teaches amplifying the released DNA in a first PCR reaction (para. 44046).
Suzuki teaches a second PCR reaction using fluorescently labeled primers (para. 54-55).
The labeled products of the second PCR reaction are applied to a microarray, hybridized and the microarray is washed (para. 59-71).
Suzuki teaches optically analyzing the hybridization by scanning and analyzing the scanning data to identify and detect the microbe (para. 72-73).
While Suzuki teaches the above methods, Suzuki does not teach the elements of claims 13-17.

Regarding claims 13, 14, 15, 16 and 17, Washburn teaches obtaining microbes from environmental, industrial, or other non-biological settings (para. 13), including manufacturing or processing plant for food, pharmaceuticals, cosmetics, neutraceuticals, biologics, and the like, an artificial environment (e.g., a laboratory specimen, culture, or surface). The sample source is one that contains or is suspected of containing one or more of bacteria, fungus (e.g., yeast), protozoa, or virus (para. 13). In addition to biological samples obtained from, for example, plant or animal matter, a source can be a food sample, a water sample, an air sample, or a commercial product. For example, a source can be, or be obtained from, a food product or water product suspected of being contaminated by a microorganism (e.g., a well water sample or a sample of vegetable produce (e.g., spinach or scallions) suspected of being contaminated with a bacterium such as E. coli or a virus such as hepatitis). In the case of airborne contamination, or the suspicion of airborne contamination, a source can be a sample collected in an air vent or room of a building so suspected of being contaminated with a microorganism such as Legionella pneumophila or Streptococcus pneumoniae. See para. 16.
Still other sample include a food sample, a water sample, or an air sample. For example, a sample can be, or be obtained from, a food product or water product suspected of being contaminated by a microorganism (e.g., a well water sample or a sample of vegetable produce (e.g., spinach or scallions) suspected of being contaminated with a bacterium such as E. coli or a virus such as hepatitis). In the case 
It would have been prima facie obvious to the ordinary artisan that the method of Suzuki could be modified to amplify and detect any of the microbes of Washburn in any of the samples of Washburn. Washburn teaches that each of the different types of samples were known in the field and a source of microbes of interest. The modification has a reasonable expectation of success because designing reagents to amplify and detect known microbes is within the skill of the ordinary artisan.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,501,814 B2. 


Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,612,075 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the narrower methods of the ‘075 patent.

Claims 12-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,513,745 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the present claims are of sufficient breadth so as to encompass the narrower methods of the ‘745 patent.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634